Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.
 
Remarks
This communication is in responsive to the Response filed March 25, 2021. Claims 1-16 are currently pending.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given after an interview with Craig McRobbie (Reg. 42,874) on June 30, 2021. 
Claims 1 has been amended to incorporate claim 10; 
1.	(Currently Amended) A negative electrode active material for an electrochemical device comprising composite particles which comprise: 
a carbon phase comprising a carbonaceous material, silicon (Si) and lithium fluoride (LiF), wherein the Si and LiF are present as Si-LiF composite particles, wherein mixed particles consist of Si particles at least partially surface coated with LiF,
wherein the carbonaceous material is a mixture of high crystalline carbon with low crystalline carbon, 
wherein the low crystalline carbon is present in the composite particles as a matrix, and 
wherein the high crystalline carbon and Si-LiF mixed particles are dispersed in the matrix.

2.	(Currently Amended) The negative electrode active material50) of 1 nm-700 nm.

3.	(Currently Amended) The negative electrode active material

4.	(Canceled)

5.	(Currently Amended) The negative electrode active material

6.	(Currently Amended) The negative electrode active materialwherein the composite particles comprise the carbonaceous material in an amount of 10-90 wt%.

7.	(Currently Amended) The negative electrode active materialwherein the composite particles have a 50) of 1 μm-50 μm in a particle size distribution of cumulative volume.

8.	(Currently Amended) The negative electrode active materialwherein the composite particles are at least partially surface-coated with a coating layer containing a low crystalline carbonaceous material, and the coating layer has a thickness of 5 nm-100 nm.

9.	(Currently Amended) The negative electrode active material

10.	(Cancelled) 

11.	(Currently Amended) A method for preparing the negative electrode active material 
(S10) preparing Si-LiF mixed particles;
(S20) preparing a slurry comprising the Si-LiF mixed particles, a carbon precursor and a carbonaceous material;
(S30) drying the slurry;
(S40) heat treating the dried product obtained from step (S30) to obtain a precursor of composite particles; and
(S50) micronizing the precursor of composite particles obtained from step (S40) to obtain composite particles,
wherein step (S10) of preparing the Si-LiF mixed particles is carried out by mechanically mixing Si with LiF.

12.	(Currently Amended) The method for preparing the negative electrode active material 

13.	(Canceled) 

14.	(Currently Amended) The method for preparing the negative electrode active material 

15.	(Currently Amended) The method for preparing the negative electrode active material 

16.	(Currently Amended) The method for preparing the negative electrode active material 

Allowable Subject Matter

Claims 1-3, 5-9 11-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art (US9966598B2 Cui) teaches:
 A negative electrode active material for an electrochemical device comprising composite particles which comprise: 
a carbon phase comprising a carbonaceous material, silicon (Si) and lithium fluoride (LiF), wherein the Si and LiF are present as Si-LiF composite particles, wherein the Si-LiF mixed particles consist of Si particles at least partially surface coated with LiF, but fails to teach
wherein the carbonaceous material is a mixture of high crystalline carbon with low crystalline carbon, 
wherein the low crystalline carbon is present in the composite particles as a matrix, and 
wherein the high crystalline carbon and Si-LiF mixed particles are dispersed in the matrix.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729